PAGE, J.
The summons and complaint were entitled as Abraham Jaronowitz, defendant. Abraham Ariewitz was served, and appeared by attorney and answered. The caption of the answer was “Aaron Kriegelman, Plaintiff, against Abraham Ariewitz, Sued Herein as Abraham Jaronowitz.” When the case was tried, the defendant’s attorney cross-examined the plaintiff and summed up on behalf of Ariewitz. Plaintiff obtained judgment, which was erroneously entered as against Abraham Jaronowitz. Thereafter motion was made to correct the judgment, which was denied. There can be no question but that Ariewitz was the proper party, as he himself has stated that he was the defendant, sued by a misnomer. -Such a mistake should be corrected, in the furtherance of justice. C. C. P. § 723, and section 3347, subd. 6.
The order will therefore be reversed, with $10 costs, and the motion granted. All concur.